Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 1, 2014

                                     No. 04-14-00111-CV

                     IN RE Estate of Gilbert M. DENMAN, Jr, Deceased,

                      From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2004-PC-1687-D
                      Honorable Polly Jackson Spencer, Judge Presiding


                                        ORDER
       Appellant’s brief was originally due April 7, 2014; however, the court granted appellant
an extension of time until May 7, 2014 to file the brief. Appellant has filed a motion requesting
an additional extension of time.

        We grant the motion in part and order appellant’s brief due June 6, 2014 (sixty days
after the original due date). Appellant is advised that no further extensions of time will be
granted absent a motion that (1) demonstrates extraordinary circumstances justifying further
delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and (3)
provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court